Citation Nr: 1702845	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  08-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the right (major) shoulder disability.

2.  Entitlement to an initial compensable evaluation for the right (major) elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1984 to August 1990, from May 1, 1992 to May 9, 1992, and from September 2002 to May 2004.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a right shoulder disorder and for a right elbow disorder; the RO assigned a noncompensable rating for each disability, effective from October 31, 2006.  

The Veteran is appealing the initial ratings that were assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

A temporary total rating from August 27, 2008 to September 30, 2008, was assigned for the right shoulder by way of a rating decision issued in March 2009, under the provisions of 38 U.S.C.A. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.

In December 2013, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board subsequently remanded the case for additional development in April 2014, August 2015, and March 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The appellant's right shoulder disability has been manifested, at worst, by pain, a range of motion greater than shoulder level and radiographic findings of calcific tendonitis.

3.  The appellant's right elbow disability has been manifested, at worst, by pain, a range of motion greater than 100 degrees of forearm flexion and greater than 45 degrees of forearm extension with no loss of supination or pronation and there have been radiographic findings of arthritis.

4.  No chronic neurologic pathology has been found to be associated with either the right shoulder disability or the right elbow disability.

5.  The appellant's residual scar of the right shoulder, status post a Mumford procedure in August 2008, is not tender or painful to palpation or unstable or greater than 39 square centimeters (six square inches) in size or greater than 144 square inches in size.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an initial disability rating of 10 percent, but not higher, have been met for the right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2016); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2.  Giving the benefit of the doubt to the Veteran, the criteria for an initial disability rating of 10 percent, but not higher, have been met for the right elbow disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5205-5213 (2016); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's right shoulder and elbow claims arise from his disagreement with the initial noncompensable evaluations assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letters to the Veteran from VA dated in February 2007, and May 2007, contained the information required by Dingess.  

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in December 2013.  The appellant's service medical treatment records have been obtained and associated with the file.  The evidence of record includes VA and private treatment records.  VA examinations were conducted in February 2007, May 2010, May 2014, and September 2015, with an addendum dated in April 2016.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiners obtained a reported history from the Veteran and the examiners conducted thorough physical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that examinations of joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible with range of motion (ROM) measurements of the opposite undamaged joint.  The VA examinations did not fully comply with Correia in that the examiners did not test for pain in weightbearing and nonweight-bearing modes or with passive motion.  However, the examiners did test for ROM after repetitive motion.  In addition, a remedial examination in 2017 would be too remote to reasonably relate to the original examination in 2007.  Furthermore, the Board has granted 10 percent for pain for each disability despite the absence of objective evidence of pain on examination; thus, a remedial examination at this point cannot be expected to produce evidence that would benefit the Veteran.  

Therefore, the Board concludes that the VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands, VA medical treatment records were obtained and the appellant was afforded VA examinations.  Therefore, substantial compliance has been achieved.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

The appellant contends that he is entitled to a compensable evaluation for his right shoulder disability and for his right elbow disability.  He testified during his December 2013 Board videoconference hearing that he experiences discomfort in his right shoulder and that, due to this discomfort, he is not able to perform right upper extremity functions with normal speed, strength, coordination or endurance.  He said that his right upper extremity pain has gotten progressively worse over the years and that he experiences arm fatigue over the course of a day with soreness all the way down his right arm.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Review of the evidence reveals that the appellant was noted to be right-handed during his February 2007 VA medical examination.  Thus, the ratings for the right shoulder and the right elbow are to be made on the basis of the right upper extremity being the major extremity.  

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for a major joint.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The shoulder is considered a major joint, as is the elbow.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The appellant has been granted service connection for calcific tendonitis of the right shoulder.  This disability has been assigned an initial zero percent evaluation under Diagnostic Code 5024, tenosynovitis, which is to be rated on limitation of motion, as arthritis, degenerative.  As previously noted, arthritis due to trauma, substantiated by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

The appellant has also been granted service connection for the residuals of a right elbow injury.  He has been assigned an initial noncompensable evaluation under Diagnostic Code 5212, impairment of the radius.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  However, the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The right shoulder is rated under Diagnostic Code 5024.

Review of the medical evidence of record reveals that the appellant complained of chronic pain in his right shoulder during a visit to a private physician in October 2006.  On physical examination, there was no limitation to his ROM.  

The appellant underwent a VA medical examination in February 2007.  The appellant complained of numbness and tingling in his digits at times.  On physical examination, the appellant demonstrated 180 degrees of flexion and abduction in each upper extremity, as well as 90 degrees of internal and external rotation.  He also demonstrated zero to 145 degrees of motion in each elbow, as well as 85 degrees of supination and 80 degrees of pronation.  Radiographic examination was negative for the right elbow and showed a large calcification in the right shoulder representative of calcific tendonitis.  

A July 2008 VA outpatient clinic note indicates that the appellant complained of right shoulder pain.  He was noted to have likely incurred a right olecranon fracture during the in-service incident wherein he injured his right shoulder.  The appellant admitted to intermittent distal paresthesias.  He said that his right shoulder pain was excruciating at times and that it had affected his activities of daily living.  On physical examination, right shoulder abduction was limited to 120 degrees due to pain.  He exhibited full flexion, extension and internal rotation.  No sensory deficits were observed.  Right shoulder surgery was recommended and the appellant had that surgery in August 2008.  A January 2009 VA occupational therapy note indicated that the appellant had returned to his job fulltime, that he experienced right shoulder pain and that his active ROM was within functional limits.

The appellant underwent another VA medical examination in May 2010.  He reported that sometimes the fingers of his right hand felt a little tingly.  On physical examination, the appellant demonstrated 180 degrees of right shoulder abduction and flexion, as well as 90 degrees of internal and external rotation and 50 degrees of extension.  He also exhibited a ROM of the right elbow of zero to 140 degrees.  He had 5/5 power in the right upper extremity and his sensory testing and reflexes were intact.  

The appellant was afforded another VA medical examination in May 2014; he again reported some numbness and tingling in all digits sometimes.  On physical examination, muscle strength was 5/5 bilaterally in the shoulders and elbows.  The appellant demonstrated 180 degrees of abduction and flexion in each shoulder.  The examiner stated that the appellant had excess fatigability on the right residual to the right shoulder surgery such that he would experience up to a 20 degree loss of extension to 160 degrees.  The appellant also exhibited a ROM of each elbow of zero to 145 degrees.  Radiographic examination revealed degenerative arthritis of the right elbow.

In summary, the evidence of record does demonstrate that the appellant has consistently complained of right shoulder and arm/elbow pain.  There are clinical findings of limited motion, pain, fatigability and degenerative changes.  In addition, the appellant's statements about his pain, pain on use, additional restrictions after repetitive use and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of worsening pain, and objective medical evidence has indicated that the appellant sought treatment for his shoulder and arm/elbow pain.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least the minimum compensable rating for the joint.  For the shoulder joint, 10 percent is the minimum rating available under either Diagnostic Code 5003 or Diagnostic Code 5203, impairment of the scapula.

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic right shoulder symptomatology does approximate the schedular criteria for an evaluation of 10 percent for that disability and has done so throughout the appeal period.  The pain and functional limitations caused by the right shoulder disorder are contemplated in the evaluation for the orthopedic symptomatology of the shoulder that is represented by the 10 percent rating awarded herein.  In so holding, the Board finds that the Veteran's report of right shoulder pain and limitations are credible and consistent with the medical evidence of record. 

An evaluation in excess of 10 percent is not warranted however.  The movement of the shoulder and arm joint is covered in the regulations by Diagnostic Codes 5200 to 5203.  Under the applicable provisions, a 30 percent evaluation is warranted for favorable ankylosis of the scapulohumeral articulation of the major upper extremity.  Ankylosis is considered to be favorable when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  Ankylosis of the scapulohumeral articulation of the major upper extremity that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation.  A 50 percent evaluation of the major upper extremity requires unfavorable ankylosis.  Ankylosis is considered to be unfavorable when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  In this case, no ankylosis of the right shoulder is present.

A 20 percent evaluation is warranted for limitation of motion of the major or minor arm when motion is possible only to the shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm when motion is possible to midway between the side and shoulder level.  A 40 percent evaluation for the major upper extremity requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this case, limitation of motion of the right shoulder was demonstrated at various times in the medical evidence but the appellant's right shoulder abduction was only limited to 160 degrees (out of 180) at worst.

Finally, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation on either side.  A 20 percent evaluation on either side requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  In this case, the appellant does not have malunion or nonunion of the clavicle.

Applying the diagnostic codes, there is no objective clinical evidence of ankylosis of the right shoulder at any time.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 is therefore not for application.  The appellant was able to raise his right arm 160 degrees, therefore limitation only to the shoulder level has not been shown and a higher rating is not warranted under Diagnostic Code 5201.  Loss of the head of the humerus (flail shoulder) has not been demonstrated, nor has nonunion of the humerus (false flail joint).  There is no clinical evidence of the existence of fibrous union.  Thus the criteria for a higher schedular rating under Diagnostic Code 5202 have not been met.  In addition, neither malunion of the clavicle or scapula, nor nonunion without loose movement, has been demonstrated in the appellant's major (right) upper extremity.  Thus the criteria for a higher schedular rating under Diagnostic Code 5203 have not been met.  Furthermore, no impairment of function of a contiguous joint has been clinically demonstrated.

Turning to the right elbow, the normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Full forearm pronation is from 0 to 80 degrees and full forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

An elbow injury may be rated based upon limitation of motion of the forearm.  When forearm flexion is limited to 110 degrees in either extremity, a noncompensable rating is assigned.  When it is limited to 100 degrees in either extremity, a 10 percent rating is assigned.  When forearm flexion is limited to 90 degrees in either extremity, a 20 percent rating is assigned.  Diagnostic Code 5206.  When forearm extension is limited to 45 degrees in either extremity, a 10 percent rating is assigned.  When it is limited to 60 degrees in either extremity, a 10 percent rating is assigned.  When forearm extension is limited to 75 degrees in either extremity, a 10 percent rating is assigned.  Diagnostic Code 5207.  Limitation of extension of either forearm to 100 degrees and extension to 45 degrees warrants a 20 percent evaluation.  Diagnostic Code 5208.  Limitation of supination to 30 degrees or less in either upper extremity warrants a 10 percent rating.  Limitation of pronation beyond the last quarter of the arc, preventing the hand from approaching full pronation, warrants a 20 percent rating for either upper extremity.  Diagnostic Code 5213.  

In this case, there is documentation of the complaints of some mild aching and there was a clinically demonstrated limitation of motion of the right elbow to 140 degrees.  Thus, as with the right shoulder above, the clinical findings support a compensable disability rating of 10 percent, including the findings referring to degenerative changes of the right elbow and debility due to pain.  However, the clinical evidence of record does not reflect any ankylosis of the right elbow joint; limitation of flexion to 100 degrees; or limitation of extension to 45 degrees; such findings are required for a compensable rating under the criteria from Diagnostic Codes 5205, 5206, 5207 and 5208.  The clinical evidence of record also does not reflect limitation of supination to 30 degrees or limitation of pronation with motion lost beyond the last quarter arc; such findings are required for a compensable rating under the criteria from Diagnostic Code 5213.  See 38 C.F.R. § 4.31.  The appellant has complained of right elbow aching and soreness and limitation of flexion to 140 degrees has been shown.  See 38 C.F.R. § 4.71, Plate II.  

Therefore, a 10 percent rating for the right elbow disability is appropriate in light of the degree of disability which is objectively shown pursuant to 38 C.F.R. § 4.59.  The Board notes that there are no other reported clinical indications of a significant degree of right elbow pain, such as muscle spasm, atrophy, swelling, trophic skin changes, and the like, see 38 C.F.R. §§ 4.40 and 4.45.  Thus, none of the Diagnostic Codes discussed provide a basis for a higher rating for the right elbow disability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, and giving the appellant the benefit of the doubt, limitation of right elbow motion coupled with his complaints of pain, the Board finds that the appellant's symptomatology more closely approximates limitation of motion of a major joint with evidence of pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Hence, the evidence supports a 10 percent rating for the right elbow pathology.

The provisions of Diagnostic Codes 5205, 5206, 5207, 5208 and 5213, which provide for ratings in excess of 10 percent, have also been considered.  Diagnostic Code 5205 is not for application because the appellant has not demonstrated ankylosis of the right elbow.  Furthermore, the appellant does not demonstrate the necessary level of limitation of his ability to flex, extend, supinate or pronate his right upper extremity such that an evaluation in excess of 10 percent would be warranted.  

Except as otherwise provided in the Rating Schedule, all service-connected disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described disabilities in that case warranted 10 percent evaluations under each of three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the same disability or the same manifestation under 38 C.F.R. § 4.14.  Id. at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions." Id. at 262.  

Therefore, based on the appellant's reports of numbness and tingling in his right fingers, the Board remanded the case to obtain a medical opinion on whether or not the appellant had any neurological dysfunction related with either the right shoulder disability or the right elbow disability.  As reflected in the reports of the examinations conducted by a VA neurologist in September 2015, as well as the addendum dated in April 2016, the appellant does not have any such neurological pathology.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, no shoulder, elbow or hand deficits due to tendon tie-up, muscle or nerve injury have been clinically demonstrated which would warrant a separate evaluation.  Therefore, as no neurologic pathology has been identified, the Board finds that a separate evaluation for neurological impairment of the right shoulder and/or right elbow is not warranted.

The Board has also considered whether a separate evaluation would be warranted for the surgical scarring on the right shoulder from the August 2008 procedure.  The scar was described in the report of the May 2014 VA medical examination.

Effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  Here, because the surgery that is the basis for consideration of the scarring residuals took place in August 2008, consideration need not be given to the rating criteria in effect prior to August 30, 2002.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, the appellant's scar will be considered solely under the criteria effective between the date of the August 2008 surgery that resulted in the right shoulder scarring and October 22, 2008.

Under the rating criteria in effect prior to October 23, 2008, scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  There is no clinical evidence to establish that the appellant's right shoulder surgical scarring of August 2008 exceeds six square inches.  Therefore, Diagnostic Code 7801 is not for application.

Under Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater.  This is the maximum rating available under this code.  There is no clinical evidence to establish that the appellant's right shoulder surgical scarring of August 2008 exceeds 144 square inches.  Therefore, Diagnostic Code 7802 is not for application.

Under Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars.  This is the maximum rating available under this code.  However, the right shoulder surgical scarring of August 2008 has not been shown to be unstable and, therefore, this Diagnostic Code is not for application.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent evaluation is warranted for scars which are shown to be painful and tender on objective demonstration.  This is the maximum rating available under this code.  The report of the May 2014 VA medical examination indicates that the appellant's well-healed surgical scar on the right shoulder was not tender to palpation.

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), other scars will be rated on limitation of function of the part affected.  In this case, no limitation of function has been identified in the right shoulder due to the surgical scarring of August 2008; therefore Diagnostic Code 7805 is not for application.

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether staged rating are appropriate.  The Board has not found any variation in the appellant's right shoulder joint or surgical scar symptomatology or in clinical findings for either disability that would warrant the assignment of any staged ratings.

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disability.  On the contrary, the evidence of record shows that the Veteran had been gainfully employed throughout the period on appeal.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claims currently on appeal.

Lastly, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the Board finds that the rating criteria sufficiently contemplate the extent and severity of these service-connected disabilities at issue, including insofar as addressing the Veteran's symptoms and complaints.  The Veteran's primary complaints are of chronic or persistent pain, fatigability and the effect these factors have on his ranges of motion.  But the initial 10 percent evaluations assigned herein take this into account as described above.  Therefore, the rating criteria are adequate to evaluate the right shoulder and elbow disabilities and referral for consideration of extra-schedular ratings is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 10 percent, but not more, is granted for the right shoulder disability, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent, but not more, is granted for the right elbow disability, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


